Citation Nr: 0317342	
Decision Date: 07/24/03    Archive Date: 07/31/03

DOCKET NO.  02-04 984A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for status post wide 
excision of dermatofibrosarcoma to include status post 
partial excision of the right labia majora, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had verified active service from February 1979 to 
May 1996.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 2001 rating decision from the Montgomery, 
Alabama, Department of Veterans Affairs (VA) Regional Office 
(RO), which granted entitlement to a 10 percent evaluation 
for status post wide excision of dermatofibrosarcoma to 
include status post partial excision of the right labia 
majora, effective June 19, 2000.  Although that increase 
represented a grant of benefits, the United States Court of 
Appeals for Veterans Claims (Court) has held that a 
"decision awarding a higher rating, but less than the 
maximum available benefit...does not...abrogate the pending 
appeal...."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The 
veteran has indicated her intent to continue to pursue an 
increased rating for this disability.  In connection with her 
appeal the veteran testified before the undersigned in 
December 2002; a transcript of that hearing is associated 
with the claims file.

In the course of this appeal the veteran has also raised 
claims of entitlement to service connection for breast cancer 
(see statement received in July 2002 and December 2002 
hearing transcript) and entitlement to a total disability 
rating based on individual unemployability due to service-
connected disability (TDIU) (see VA Form 21-4138 received 
May 31, 2001).  Those matters are referred to the RO for 
action as appropriate.  To the extent the veteran is seeking 
entitlement to any other VA benefits she should submit a 
claim to the RO such that appropriate procedures may be 
initiated.


REMAND 

The veteran is currently rated as 10 percent disabled for her 
status post wide excision of dermatofibrosarcoma to include 
status post partial excision of the right labia majora under 
Diagnostic Code 7804.  38 C.F.R. § 4.118, Diagnostic Codes 
7804 and 7805 (2002) pertain to scars.  Under Diagnostic Code 
7804, a 10 percent evaluation is warranted for superficial 
scars that are tender and painful on objective demonstration.  
Diagnostic Code 7805 otherwise provides that a rating for 
scars is based upon the limitation of function of the 
affected part.  

The veteran argues that her disability should be rated as a 
soft tissue sarcoma.  Treatise information submitted by the 
veteran defines dermatofibrosarcoma protuberans as "...a 
slowly growing tumor originating in the dermis", see TUMORS 
OF FIBROUS TISSUE, Chapter 29, p. 610; "...a raised firm 
nodular tumor, fixed to the overlying skin but moving over 
the deeper tissues....from a clinical point of view, this tumor 
should be regarded as a neoplasm of intermediate 
malignancy...", see Friedman, R., CANCER OF THE SKIN, p. 266.  
Materials from the website of the American Academy of Family 
Physicians notes that dermatofibrosarcoma protuberans is 
recognized as a soft tissue sarcoma by the World Health 
Organization.  See also 38 C.F.R. § 3.309(e) (2002).

38 C.F.R. § 4.73, Diagnostic Code 5329 pertains to soft 
tissue sarcomas affecting muscle, fat, or fibrous connective 
tissue (as opposed to those of vascular origin, see 38 C.F.R. 
§ 4.104, Diagnostic Code 7123 (2002)), and provides for 
assignment of a 100 percent rating when such is actively 
present.  A Note sets out that the 100 percent rating shall 
continue beyond the cessation of any surgery, radiation 
treatment, antineoplastic chemotherapy or other therapeutic 
procedures.  Six months after discontinuance of such 
treatment, the appropriate disability rating shall be 
determined by mandatory VA examination.  If there has been no 
local recurrence or metastasis, rate on residual impairment 
of function.

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  Any 
change in a diagnostic code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  In this case, however, it is unclear 
from the available medical evidence whether the reoccurrence 
of the veteran's dermatofibrosarcoma in 2000 affected muscle, 
fat or fibrous connective tissue as opposed to just the 
dermis so as to warrant application of Diagnostic Code 5329.  

The Board further notes that amendments to the criteria for 
rating the skin became effective August 30, 2002.  See 67 
Fed. Reg. 49,590-49,599 (July 31, 2002); see also corrections 
at 67 Fed. Reg. 58,448 (September 16, 2002).  

The revised regulation provides for assignment of a maximum 
10 percent evaluation where a scar is superficial (not 
associated with underlying soft tissue damage) and unstable 
(resulting in frequent loss of covering of the skin over the 
scar), or, where a scar is superficial and painful on 
examination.  Consistent with the old regulation, the 
revisions also continue to otherwise provide for the 
evaluation of scars based on the resulting limitation of 
function of the affected part.  67 Fed. Reg. 49,590-49,599 
(July 31, 2002); see also corrections at 67 Fed. Reg. 58,448 
(September 16, 2002), to be codified at 38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804, 7805.

The new criteria further provide, however, for assignment of 
a rating in excess of 10 percent for scars where such are 
deep (associated with underlying soft tissue damage) or cause 
limited motion, or, if superficial and not causing limited 
motion, where such are at least 144 square inches (929 square 
centimeters) or greater in area.  See 67 Fed. Reg. 49,590-
49,599 (July 31, 2002); see also corrections at 67 Fed. Reg. 
58,448 (September 16, 2002), to be codified at 38 C.F.R. 
§ 4.118, Diagnostic Codes 7801, 7802.  The dimensions of the 
veteran's residual scarring existing at this time are not 
available from the current record.  Because the above-cited 
laws changed during the pendency of this appeal, the veteran 
is entitled to the application of the versions of the 
regulations that are more favorable to her.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991); but see, 
VAOPGCPREC 3-2000 (April 10, 2000), published at 65 Fed. Reg. 
33,422 (2000) (the Board must apply only the earlier version 
of the regulation for the period prior to the effective date 
of the change).  In this case, the veteran has not been 
notified of the changes in the regulation and has not been 
afforded any opportunity to present relevant argument.  The 
RO has not had an opportunity to consider the veteran's 
claims under the new criteria.  

Finally, the Board notes that revisions to 38 C.F.R. § 4.118 
further provide that if a skin malignancy requires therapy 
that is comparable to that used for systemic malignancies, 
i.e., systemic chemotherapy, X-ray therapy more extensive 
than to the skin, or surgery more extensive than wide local 
excision, a 100-percent evaluation will be assigned from the 
date of onset of treatment, and will continue, with a 
mandatory VA examination six months following the completion 
of such antineoplastic treatment.  If there has been no local 
recurrence or metastasis, evaluation will then be made on 
residuals.  If treatment is confined to the skin, the 
provisions for a 100-percent evaluation do not apply.  Such 
are then rated as scars or impairment of function.  See 67 
Fed. Reg. 49,590-49,599 (July 31, 2002); see also corrections 
at 67 Fed. Reg. 58,448 (September 16, 2002), to be codified 
at 38 C.F.R. § 4.118, Diagnostic Code 7818.  In this case, 
the medical evidence does not clarify whether the veteran 
received radiation therapy to more than just her skin so as 
to warrant application of the 100 percent evaluation 
provisions.

In the Board's opinion, the veteran could be prejudiced as a 
result of the Board addressing this matter in the first 
instance.  Moreover, as set out above, additional development 
of the medical evidence is required to identify the specific 
nature and extent of treatment and residuals, and to ensure 
consideration of factors set out in the revised rating 
criteria.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should contact the veteran and 
request her to identify all VA and non-VA 
providers who possess records of 
treatment or evaluation for her 
dermatofibrosarcoma or residuals thereof.  
After securing the necessary release, the 
RO should obtain identified records.  The 
RO should specifically take steps to 
ensure that relevant records of treatment 
and evaluation of the veteran's 
dermatofibrosarcoma from Martin Army 
Hospital, Fort Benning, Columbus, 
Georgia, from in or around May 2000 to 
the present are associated with the 
claims file.

2.  After the above has been 
accomplished, the RO should schedule the 
veteran for a VA examination by a 
physician or physicians with the 
appropriate expertise to determine the 
existence of a dermatofibrosarcoma 
protuberans and to identify the nature 
and severity of any residuals of 
treatment for such.  The claims file must 
be made available to the examiner(s) for 
review in connection with the 
examination.  Responses to the following 
are requested:  

a)  Confirm or refute whether there is 
reoccurrence of dermatofibrosarcoma at 
this time;

b)  Based on review of medical evidence 
relevant to the 2000 reoccurrence and 
treatment therefor, identify whether the 
dermatofibrosarcoma protuberans affected 
the vascular system, or the muscle, fat 
or fibrous connective tissue, or whether 
such affected only the skin.  

c)  Based on review of medical evidence 
relevant to the 2000 reoccurrence and 
treatment therefor, identify whether the 
prescribed radiation therapy involved 
more than the skin.

d)  Identify the size and location of any 
scarring residual to treatment of 
recurrent dermatofibrosarcoma.  State 
whether there is any associated tissue 
loss or tissue involvement or whether 
there is any resulting motion limitation.  

3.  After the above has been accomplished 
the RO should ensure that any additionally 
indicated notification and development 
action required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are fully 
complied with and satisfied.  See also 38 
C.F.R. § 3.159 (2002).

4.  After all indicated actions have been 
completed, to the extent possible, the RO 
should again review the record and re-
adjudicate the issue on appeal.  The RO 
should include consideration of the 
applicability of provisions of 38 C.F.R. 
§ 4.73, Diagnostic Code 5329, and both 
the old and new criteria for evaluating 
diseases and scarring of the skin.  If 
the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the veteran and her representative should 
be furnished a supplemental statement of 
the case.  That supplemental statement of 
the case should include a recitation of 
all potentially applicable laws and 
regulations, to include the recent 
regulatory amendments pertinent to the 
evaluation of skin disorders, a 
recitation of the evidence considered in 
re-adjudicating the claim, and the 
reasons and bases for the determinations.  
The veteran and her representative should 
be given the appropriate period of time 
to respond to the supplemental statement 
of the case.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required on the part of the veteran 
or his representative until further notice is received.  By 
this action, the Board intimates no opinion, legal or 
factual, as to the ultimate disposition warranted in this 
case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

